Citation Nr: 0121282	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Eligibility to pension benefits as the surviving spouse of 
the veteran.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. H.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel





INTRODUCTION

The veteran had active service from August 1965 to July 1969 
and from July 1970 to November 1977.  The veteran died in 
November 1991.  The appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The provisions of 38 U.S.C.A. § 1541 (West 1991) allow, in 
certain cases, for the payment of death pension to a 
surviving spouse of a veteran.  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. § 3.50 (2000).  "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j) (2000).

In claims for death pension, the benefit may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage, or (3) prior to May 8, 1985, in 
cases where the veteran served during the Vietnam era (the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive for veterans who did not serve in Vietnam.  
38 C.F.R. § 3.53 (2000).

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103 (a).  38 C.F.R. § 3.52. 
(2000).

The evidence shows that the veteran and the appellant were 
legally married in the Commonwealth of Massachusetts in June 
1991 and the veteran died in November 1991, less than one 
year after the formal marriage.  No child of the veteran was 
born during or before their marriage.

In letters received from the appellant in 1999 she indicated 
that although the marriage to the veteran lasted only six 
months, they "were companions for a few years before that." 
The appellant and E. H. testified at a hearing at the RO in 
October 2000.  Mr. H. stated that the appellant told him she 
had lived with the veteran for at least one year prior to the 
marriage.  At the hearing, a statement signed by D. S. and D. 
S. was submitted which indicates that the appellant had been 
living with the veteran for two years as the veteran's wife 
and was taking care of him like a husband.  It appears that 
the appellant is asserting that she and the veteran entered 
in a common-in-law marriage more than one year prior to his 
death. In this regard Massachusetts does not recognize 
common-in-law marriages which is a legal pediment.  However, 
as stated above, under certain circumstances, an attempted 
common-in-law marriage may be deemed valid.  As such, the 
Board is of the opinion that additional development is 
required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appellant 
inform her of the evidence required to 
establish the existence of a common-in-law 
marriage and the requirements of a deemed 
valid marriage.  She should also be given 
the opportunity to submit a signed 
statement pursuant to the provisions of 38 
C.F.R. § 3.205(c), indicating whether or 
not she had knowledge that there was any 
impediment to a common-law marriage to the 
veteran.  She should specifically indicate 
whether or not she knew at that time that 
the State of Massachusetts did not 
recognize common-law marriages.  Sandoval 
v. Brown, 7 Vet. App. 7 (1994); Colon v. 
Brown, 9 Vet. App. 104 (1996).

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





